NUMBER 13-19-00273-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

BELINDA LONGORIA AND ROSS LONGORIA,                                           Appellants,

                                             v.

ROSALINDA SAENZ,                                                                Appellee.


                     On Appellants’ Motion for Rehearing.


                                        ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       Appellants Belinda Longoria and Ross Longoria filed a petition for permissive

interlocutory appeal, which we denied on September 19, 2019. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d); TEX. R. APP. P. 28.3. Appellants have now filed a motion

for rehearing as to our decision to deny the petition for permissive appeal. In their motion,

appellants also ask us, in the alternative, to grant a writ of mandamus concerning the
issues raised in the petition for permissive appeal.

       Having reviewed appellants’ motion and the record documents provided by

appellants, this Court is of the opinion that the motion for rehearing should be denied.

Accordingly, we DENY appellants’ motion for rehearing. Further, we decline to construe

the motion for rehearing as a petition for writ of mandamus. See TEX. R. APP. P. 52

(setting forth specific requirements for filing original proceedings in the courts of appeals).

We note, however, that both our denial of the petition for permissive appeal and our denial

of the motion for rehearing are without prejudice as to appellants’ filing of a separate

petition for writ of mandamus or other original proceeding concerning the issues raised in

the petition for permissive appeal.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the 4th
day of October, 2019.




                                              2